UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6155


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEESHA ELAYNE FRYE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00115-WO-1)


Submitted: August 30, 2019                                  Decided: September 10, 2019


Before WILKINSON, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keesha Elayne Frye, Appellant Pro Se. Gregory Schaffer Knapp, UNITED STATES
DEPARTMENT OF JUSTICE, Tax Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keesha Elayne Frye appeals the district court’s order dismissing without prejudice

her motion challenging the amount of her monthly restitution payment. * We have reviewed

the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. United States v.

Frye, No. 1:17-cr-00115-WO-1 (M.D.N.C. Jan. 14, 2019). We deny Frye’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




       *
        The dismissal order is final and appealable because the district court’s grounds for
dismissal indicate that no amendment to the motion could cure any of the defects identified
in Frye’s motion. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th
Cir. 2015).

                                             2